Citation Nr: 1131493	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-03 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from December 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

The competent evidence of record indicates the Veteran is diagnosed with bilateral hearing loss for VA purposes that is etiologically related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran asserts entitlement to service connection for bilateral hearing loss.  Specifically, he contends he was exposed to acoustic trauma as a field radio repairmen while serving with a transportation unit.  He asserts he was exposed to artillery fire during combat missions and did not wear hearing protection at the time.  See, e.g., October 2005 statement.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Initially, the Board observes the report of an March 2009 VA audiological examination indicates the Veteran currently suffers from recurrent tinnitus and bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

A review of the Veteran's service treatment records are absent findings or complaints of either hearing loss or tinnitus.  The Veteran has provided post-service audiological reports indicating hearing loss for VA purposes first manifested in the right ear in approximately January 1976 and in approximately October 1984 in the left ear. 

As indicated above, the Veteran was provided a VA examination in March 2009.  Following a review of the Veteran's claims folder and physical examination of the Veteran, the VA examiner opined that it is less likely as not the Veteran's current bilateral hearing loss is etiologically related to his active service, based primarily on the timeframe in which hearing loss first manifest.  The VA examiner further noted that hearing thresholds decrease over time, and attributed the Veteran's current hearing loss to "occupational and recreational noise exposure" related in the Veteran's case history.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."

In the instant case, even though the VA examiner provided a negative etiological opinions, the Board observes this opinion was based primarily on the Veteran's hearing loss not having manifested in service.  With respect to such a rationale, the Board notes that where there is no evidence of a hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it should follow that the Veteran incurred an injury in service...."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993), (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

After further analyzing the March 2009 VA examination report, the Board again notes the VA examiner stated that hearing thresholds decrease over time, and the Veteran's current hearing loss is related to his occupational and recreational noise exposure.  Under the Court's holding in Hensley, the Board finds it reasonable to interpret the VA examiner's opinion that, while hearing loss for VA purposes may not have first manifest in service, at least some of his current hearing loss can be attributed to his in-service occupational noise exposure.

As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss, is warranted.










ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


